DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments of claims 1-5 filed 10/11/2022 have been acknowledged and entered. Currently claims 1-5 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 4 recites “a through hole”, but the specification and drawings do not teach a through hole, only a hole. See [0038],[0096], or [0101] of the instant application, which teaches that the device includes a hole, but fails to specify or describe it as a “through hole”. One of ordinary skill in the art would recognize that a through hole would entail a hole that passes through the entire workpiece, however the hole 3b in figure 4 of the instant app does not appear to go “through” anything. Examiner recommends adjusting the claim language to just “hole” in order to overcome the 112(a) rejection.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the written description aspect of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US20160120421A1), hereinafter “Matsuo421” in view of Ichikawa (US20170251938A1).

Regarding claim 1, Matsuo421 teaches a biological information measurement device comprising([0003] biological information detection device):
a back lid body (see annotated fig. 9 the structure including 20 and 80), the back lid body having a recess therein (see annotated fig. 9), a bottom of the recess having a through hole (see annotated fig. 9 the space is a hole), the through hole extending along a first direction (see annotated fig. 9);
a sensor substrate (fig. 9 [0051] substrate 160) having the first and second surfaces outwardly opposite to each other along the first direction (see annotated fig. 9), the sensor substrate extending along a second direction perpendicular to the first direction (see annotated fig. 9), an edge of the first surface of the sensor substrate being on the bottom of the recess of the back lid body (see annotated fig. 9 the first surface of the sensor substrate is on the bottom of the recess of back lid body),
a light emitting diode (fig. 9 [0051] light emitter 150) configured to emit irradiation light with which a living body is irradiated ([0114] light emitter 150 emits light toward skin), the light emitting diode being mounted on the first surface of the sensor substrate (fig. 9, light emitter 150 is mounted on the first surface) and located in the through hole of the back lid body when viewed along the second direction (fig. 9 the through hole is right above light emitter 150, therefore it would be able to be viewed through the hole; [0102] light transmissive member 30 can be seen through since it is light transmissive);
a light receiving diode (fig. 9 [0051] light receiver 140) configured to receive reflected light which is the irradiation light reflected by the living body ([0114] subject is skin), the light receiving diode being mounted on the first surface of the sensor substrate (fig. 9 the light receiver 140 is on the first surface of the substrate) and located in the through hole of the back lid body when viewed along the second direction (fig. 10A the through hole is right above light receiver 140, therefore it would be able to be viewed through the hole; [0113] protruding portion 52 is made of light transmissive material, so it can be seen through);
a passage plate through which the irradiation light and the reflected light pass (fig. 9 [0102] light transmissive member 30 and protruding portion 40 would allow light to pass through); the passage plate closing the through hole of the back lid (fig. 9, the member closes off the hole of the back lid);
a light blocking metal plate configured to block the irradiation light propagating from the light emitting diode toward the light receiving diode (fig. 9 [0052] light blocking member 100),
the light blocking metal plate being mounted on the first surface of the sensor substrate between the light emitting diode and the light receiving diode when viewed along the first direction (see annotated fig. 9, when viewed from along the first direction, the light blocking member 100 separates the light emitter 150 and the light receiver 140), the light blocking metal plate extending along the first direction from the first surface of the sensor substrate (annotated fig. 9 the light blocking member 100 extends out from substrate 160);
wherein the light receiving diode has a plurality of side surfaces extending along the first direction (fig. 9, the light receiving diode would have four side surfaces extending in the first direction (front, back, left, right side from the view of fig. 10A)), and only a first side surface of the plurality of side surfaces directly faces the light blocking metal plate (fig. 9 the right side faces the light blocking member 100), and
remaining side surfaces of the plurality of side surfaces are surrounded by an inner surface of the through hole of the back lid body along the second direction (fig. 10A the side surfaces would be surrounded by the inside surface of the hole).
However Matsuo421 fails to explicitly teach a back lid body that is opaque
In the same biological information measurement device field of endeavor, Ichikawa teaches a back lid body that is opaque (fig. 1 [0082] light blocking portion 222 would be opaque as it blocks light)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the back lid component of Matsuo421 to be opaque as in Ichikawa, as this would restrain the amount of ambient light that could become noise sources and improve the detection accuracy for biological information (see Ichikawa [0077]).

    PNG
    media_image1.png
    544
    926
    media_image1.png
    Greyscale

	Regarding claim 2, Matsuo421 as modified by Ichikawa teaches the device of claim 1, wherein Matsuo421 further teaches wherein each of the remaining side surfaces is spaced apart from the inner surface of the through hole of the back lid (fig. 9 the inner surface of the hole is separate from the side surface of the light receiving section 140).

	Regarding claim 4, Matsuo421 as modified by Ichikawa teaches the device of claim 1, wherein Matsuo421 further teaches wherein the light receiving diode and a part of the back lid overlap with each other when viewed along the first direction (fig. 9 diaphragm 80 is above the light receiving diode 140, and would overlap with each other if viewed along the first direction

	Regarding claim 5, Matsuo421 as modified by Ichikawa teaches the device of claim 1, wherein Matsuo421 further teaches the passage plate is outwardly curved (fig. 9 protruding portion 40 is curved), and a far end edge of the light blocking metal plate (light blocking member 100) from the first surface of the sensor substrate extends along an inner surface of the passage plate (fig. 9 the farthest end (bottom) in the first direction of the light blocking member 100 extends along the inner surface of the light transmissive member 30 and protruding portion 40)

    PNG
    media_image2.png
    166
    262
    media_image2.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo421 as modified by Ichikawa as applied to claim 1 above, and further in view of Sekino et al., (US20180160987A1).

Regarding claim 3, Matsuo421 as modified by Ichikawa teaches the device of claim 1, but fails to explicitly disclose wherein each of the remaining side surfaces contacts with the inner surface of the through hole of the back lid.
However in the same optical detection field of endeavor, Sekino teaches wherein each of the remaining side surfaces contacts with the inner surface of the through hole of the back lid (fig. 3 [0049] all but one of the side surfaces of light receiving element 43 and 46 would be contacting the back lid of package 47).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Matsuo421 as modified by Ichikawa with the side surface of the light receiving element contacting the package of Block (so as to make the inner surface of the through hole contact the side of element 140 in Matsuo421 Fig. 9), as this would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a combination, and the results of the device of Matsuo421 as modified by Ichikawa having light emitting elements contact the package are reasonably predictable. The motivation for such a modification is to reduce scattered light and better direct the light along the desired path, as decreasing the areas where light can reflect off of would reduce the amount of ambient/stray light reflected onto the light receiving element.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Matsuo (WO2015141184A1) in view of Ichikawa has not been used to teach claim 1. Instead, Matsuo421 (US20160120421A1) in view of Ichikawa has been used to teach the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., (US20200323489A1) describes a wearable electronic device with a biometric sensor that uses light emission detectors and emitters.
Lim et al., (US20130019459A1) describes a method for manufacturing a sensor unit that includes a signal emitter and a signal detecting device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Junior Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793